Citation Nr: 9927394	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  99-03 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for scarring of the 
stomach region.

2.  Entitlement to service connection for disabilities of 
both lower extremities.


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and his mother


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel



INTRODUCTION

The veteran had active military service from August 4, 1966, 
to May 1, 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision in which 
the RO denied service connection for scarring on the stomach 
and disability involving both lower extremities.  


REMAND

Following a complete review of the claims folder, the Board 
finds that further development is required.

The service medical records reflect that the veteran was 
treated in service in July 1967 for first and second degree 
burns on his stomach after he spilled cleaning solvent on his 
clothes.  He was treated with a cold shower, ointment and 
dressing of the wounds.  In August 1968, the veteran was 
treated for a twisted right ankle.  An ACE bandage was 
applied and medication prescribed for pain relief.  The next 
day, the veteran was seen for complaints of increased pain 
and swelling of the right ankle.  X-ray revealed no fracture.  
There was a large amount of swelling over the lateral 
malleolus and tenderness in the area of the medial collateral 
ligaments.  Pain was evident on inversion and dorsiflexion.  
The impression was moderately severe sprain of the right 
ankle.  The veteran was fitted for a walking boot cast and 
returned to the rear area with a restriction to light duty 
and instructions to elevate the right ankle.  Two weeks 
later, the veteran was seen for follow-up and a new cast was 
provided.  One week subsequent, the veteran was found to have 
residual swelling and stiffness of the right ankle.  Recorded 
clinical data noted that the veteran should remain in a cast 
for at least the next two weeks.  A new cast was provided at 
that time and the veteran was advised to put no weight on it 
for 48 hours to allow the cast to dry.  He was placed on 
limited duty and given crutches to use.  On August 28, 1968, 
the cast was removed.  The veteran reported no complaints and 
examination showed minimal swelling.  He was returned to his 
unit with a restriction to light duty for 48 hours.  
Separation examination in April 1970 was negative for any 
defects or disabilities.

Post-service treatment records are negative for any treatment 
involving the right ankle per se.  However, in December 1996, 
the veteran complained of right foot and heel problems, and a 
clinical assessment of gout was made.  In written statements, 
the veteran reported receiving both private and VA treatment 
for his right ankle and stomach scars.

Private treatment records reflect that the veteran was seen 
in July 1987 by Kent Thrash, M.D., for left knee and left 
ankle complaints after jumping into a swimming pool.  X-rays 
of the left knee were normal.  The veteran was seen by a Dr. 
Sidow at Fairmont General Hospital in October 1987 for a re-
check of his left knee and left ankle.  The veteran was noted 
to have had good results with physical therapy, with some 
residual pain still present.

Thereafter, in December 1996, the veteran was seen at the 
Clarksburg, West Virginia VA Medical Center (VAMC) for 
complaints of left knee pain and instability when going down 
stairs.  On examination, there was no redness or swelling.  
In May 1998, the veteran requested medication for some scars 
on his stomach.  He was prescribed ointment and gauze.

In a July 1998 statement, the veteran stated that his 
activity is restricted because the scars on his stomach open 
with activity and there is a constant risk of infection.  He 
said that a doctor had told him that the burns on his stomach 
were the reason that post-service surgical scars would not 
heal.   With respect to his right ankle, the veteran 
indicated that either Dr. Thrash or Dr. Sidow had told him 
that there was an old healed fracture of his right ankle.  No 
such medical opinions have been associated with the claims 
folder.

In a statement dated in December 1998, the veteran reported 
that his service medical records did not adequately report 
the severity of his right ankle injury.  He stated that he 
had had continuous problems with his right ankle since his 
discharge from service and had received treatment for 
swelling, pain and decreased mobility in the right ankle.  
The veteran contended that, at the time of his original 
injury in service, he was given a walking cast one day after 
the injury and thereafter needed several replacement casts 
because they kept breaking when he would run for the 
protection of a bunker during artillery attacks.  The veteran 
stated that he did not have light duty, but was sent to a 
hostile area as soon as his cast was removed.  In short, the 
veteran maintained that his right ankle injury did not have 
sufficient time to heal because of the conditions under which 
he served.  The veteran indicated further that his scars 
opened and bled several times a year.  The veteran stated 
that he had undergone two separate abdominal surgeries since 
his discharge from service.  He indicated that a private 
physician and a VA physician had both told him that his 
earlier burn scars sustained in service would affect the 
healing of the later surgical scars.  No such medical 
opinions have been associated with the claims folder.

In December 1998, the veteran advised the RO that he had been 
in contact with Dr. Thrash's office and they did not have any 
treatment records prior to 1979 and no records pertaining to 
treatment of the veteran prior to1987.  The veteran stated 
that he had been treated by Dr. Thrash prior to 1979, but 
that there was no way to obtain these records.

At the June 1999 Board hearing at the RO, the veteran 
testified that a VA physician had told him that the 
underlying burn tissue from the chemical burns he sustained 
in service would not allow the surgical scars to heal 
properly following his post-service abdominal surgeries.  
Regarding his right ankle, the veteran said that he had 
continuously experienced problems since service because of 
pain and swelling.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that, if there is something in the 
record to suggest that evidence exists which could make the 
veteran's claim well grounded, VA has the duty to inform the 
veteran of the importance of submitting such evidence.  
Robinette v. Brown, 8 Vet.App. 69 (1995).  The repeated 
references, as noted above, to etiological opinions by 
various clinicians raises this duty.

The Board also notes that the veteran's wife testified that 
the veteran had experienced problems with his right ankle 
since his discharge from service.  He has had trouble with 
his right ankle swelling.  The veteran's mother is a 
registered nurse and she testified via speaker telephone that 
the veteran had experienced problems with his right ankle 
since he got out of the military.  She stated that the 
veteran wrote her a letter about his right ankle injury and 
told her that he had a cast put on it and was sent right back 
out on duty.  After his discharge from service, the veteran 
had problems with his right ankle.  The veteran's mother 
noted that the veteran had favored his right foot and this 
put strain on his left knee.  Based on her own medical 
experience as a registered nurse, the veteran's mother 
indicated that a weakened extremity has a tendency to twist 
and turn over.  With respect to the scarring on his stomach, 
the veteran's mother said that the veteran had also written 
home about burning his stomach with some chemicals.  After he 
had abdominal surgery, the area blistered and kept popping 
open.  Based on her medical experience as a registered nurse, 
she testified that the chemical burn would weaken the skin 
area and would create a tendency to not heal as well.

Based on the foregoing evidence, the Board finds that further 
development is required.  On remand, the RO should obtain any 
VA records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Also, instruction as required by Robinette should be given.  
In addition, the veteran submitted several documents at his 
hearing which had not previously been considered by the RO.  
The veteran did not sign a waiver of RO review; instead, he 
indicated in his hearing testimony that he wanted the RO to 
consider this evidence prior to the Board issuing a decision 
in this case.

The case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
ask him to identify the medical facility 
or facilities wherein any abdominal 
surgeries were performed.  VA treatment 
records, especially any reflecting 
treatment for scarring of the stomach and 
disability involving the right ankle or 
left lower extremity should be sought by 
the RO.  Bell, supra.

2.  The veteran should be given the 
opportunity to obtain evidence of a 
relationship between current disability 
and in-service injury, such as the 
medical nexus evidence described by him 
in written statements and in his 
testimony at the June 1999 hearing before 
the undersigned member of the Board.

3.  A VA examination of the veteran's 
right ankle, left lower extremity, and 
the skin in the area of the veteran's 
stomach should be conducted.  Any 
scarring in the stomach region should be 
described in detail and the examiner 
should be asked to provide an opinion as 
to the medical probability that any 
current problem in that anatomical region 
is attributable to or made worse by any 
residuals of in-service first or second 
degree chemical burns sustained by the 
veteran in July 1967, as reflected in the 
service medical records.  With respect to 
the right ankle, the examiner should 
identify all current pathology in the 
right ankle and express an opinion as to 
the medical probability that any current 
right ankle disorder is related to the 
in-service right ankle sprain sustained 
by the veteran in service in August 1968.  
Additionally, an opinion should be set 
forth as to the onset of any left lower 
extremity disability, including the 
probability that a left knee disability 
was caused or made worse by any right 
ankle disability.

4.  Thereafter, the RO should re-
adjudicate the issues on appeal and 
include consideration of the new evidence 
submitted by the veteran (without a 
waiver of RO review) at his June 1999 
hearing.  If any benefit sought by the 
veteran remains denied, he and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  

The veteran and his representative should be given an 
opportunity to respond to the SSOC.  Thereafter, the claims 
file should be returned to this Board for further appellate 
review.  No action is required of the veteran until he 
receives further notice, but he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


